ROBERTS, Justice.
We have here for review by conflict cer-tiorari the decision of the District Court of Appeal, Third District, dated July 13, 1965, in Hartman v. American Fidelity Fire Insurance Company, etc., 177 So.2d 376. The *697history and background are set forth in the opinions of the District Court and it would serve no useful purpose to repeat them here. Jurisdiction attaches under Section 4(2), Article V, Constitution of Florida, F.S.A., because of a direct conflict on the same point of law with a decision of this court in Lynch-Davidson Motors v. Griffin, 182 So. 2d 7.
Oral argument having been heard and the court having examined the briefs and record, the decision of the District Court here under review is quashed under the authority of Lynch-Davidson Motors v. Griffin, 182 So.2d 7, and the cause remanded for further proceedings not inconsistent with that decision.
It is so ordered.
THORNAL, C. J., and THOMAS, DREW and O’CONNELL, JJ., concur.